Citation Nr: 0413827	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-26 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim of entitlement to service connection for bilateral 
foot strain.

2.  Whether new and material evidence was submitted to reopen 
a claim of entitlement to service connection for bilateral 
ankle strain.

3.  Whether new and material evidence was submitted to reopen 
a claim of entitlement to service connection for type II 
diabetes mellitus.

4.  Whether new and material evidence was submitted to reopen 
a claim of entitlement to service connection for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J.P., and T. W.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from August 1972 to 
July 1975 and 10 years, 4 months, and 28 days of reserve 
component service of unverified dates prior to June 8, 1991.

In a November 1998 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, determined in pertinent part that claims of 
entitlement to service connection for bilateral foot strains, 
bilateral ankle strains, left hearing loss, and diabetes 
mellitus were not well grounded.  The RO notified the veteran 
of that decision in November 1998 and he did not appeal.  

The current appeal arises from a January 2002 RO rating 
decision that determined that the veteran had not submitted 
new and material evidence sufficient to reopen claims of 
entitlement to service connection for bilateral foot strain, 
for bilateral ankle strain, for diabetes mellitus, and for a 
left ear hearing loss disability.

The veteran testified at a videoconference before the 
undersigned member of the Board in December 2003. 

In a statement in support of claim dated in June 1998, the 
veteran claimed possible frostbite injuries to the feet due 
to active service.  This is referred to the RO for 
appropriate action.  

During a VA audiometry evaluation in August 2001, the veteran 
reported intermittent buzzing sounds that began in the 1970s.  
This is referred to the RO as a claim of service connection 
for tinnitus.  

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required. 


REMAND


The RO has obtained service medical records (SMRs) pertinent 
to reserve duty performed subsequent to the veteran's active 
service.  There are no SMRs from active service.  The Board 
is of the opinion that another attempt should be made to 
locate these records.

During the remand period, the RO should again contact the 
National Personnel Records Center (NPRC) and determine 
whether any records are available.  The RO should also 
request any available SMRs from the United States Army 
Reserve Personnel Center (ARPERCEN), and/or Arkansas National 
Guard Headquarters.  

An August 2001 VA audiometry evaluation does not reflect a 
left ear hearing loss disability, although the hearing loss 
thresholds at various frequencies were borderline.  The 
veteran during his December 2003 videoconference hearing 
before the undersigned veteran's law judge testified that he 
hearing had become progressively worse.  As such the Board 
finds that a current examination is warranted in this case.  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO should inform the 
appellant to provide any evidence in his 
possession not previously submitted which 
is pertinent to this claim.

2.  The RO should request the National 
Personnel Records Center (NPRC) and the 
United States Army Reserve Personnel 
Center (ARPERCEN) to conduct another 
search for the veteran's medical records 
for his period of active duty.  

3.  The RO should request the clinical 
records from Little Rock VA Medical 
Center covering the period from December 
2000 to the present.

4.  The veteran should be scheduled for a 
VA examination by a specialist in ear 
disorders (M.D.) in order to determine 
the nature, severity and etiology of any 
hearing loss and tinnitus.  In addition 
to an audiological evaluation, any other 
testing deemed necessary should be 
performed.  The examiner must be provided 
with the veteran's claims folder for 
review in conjunction with the 
examination.  It is requested that the 
examiner obtain a detailed in service and 
post service history of noise exposure.  
Following the examination, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any left ear hearing loss 
diagnosed and/or tinnitus is related to 
the in service noise exposure.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



